Statements by the President
Ladies and gentlemen, a few days ago marked the fifth anniversary of the biggest enlargement in the history of the European Union. On 1 May 2004, seventy-five million people from ten countries in Central and Eastern Europe, as well as the Mediterranean - namely Estonia, Latvia, Lithuania, Poland, the Czech Republic, Slovakia, Hungary, Slovenia, Malta and Cyprus - expressed their pleasure at becoming citizens of the European Union. This enlargement was followed in 2007 by the accession of Romania and Bulgaria.
The fact that this was possible was one of the most amazing developments of our time. After the people of Central and Eastern Europe had suffered sixty years of oppression, the enlargement of the EU represented the completion of the reunification of our continent, based on the shared values of freedom, democracy, the rule of law and respect for human rights and human dignity. As a result of this process, the EU has gained in strength, diversity and cultural richness. The enlargement process was, and is, an enriching experience for every single Member State, as well as for the EU as a whole.
Five years after that historical moment, enlargement has proved to be a great success for the EU. Its significance for the everyday lives of our citizens has continued to increase. After the servitude of Communism, the enlargement process contributed to making democracy a reality and to strengthening stability on our continent. Enlargement improved the standard of living in the new Member States and provided a powerful stimulus for the whole European economy, as the old Member States also benefited from the new export and investment opportunities, as well as a larger market. In essence, the accession of twelve new countries has strengthened the position of the EU worldwide, and has lent it more weight as an international political and economic actor.
During the five years that have passed since enlargement, we in the European Parliament, and the other institutions of the European Union, have succeeded in integrating our new members. We have learnt to meet each other half way and to work together more closely. However, a larger and more diverse EU requires closer cooperation and the a greater capacity to take action.
The Treaty of Lisbon contains the core reforms necessary to adapt the EU's institutions to the consequences of enlargement and to place them in a position to meet the challenges we face. Even if the discussion about the ratification of the Treaty of Lisbon has yet to be completed, we should be confident that we will have a positive result at the beginning of next year and we are hoping for a positive result in the Czech Senate next Wednesday.
(Applause)
Ladies and gentlemen, we should be extremely pleased that we are part of this community today and, as it is so beautifully put in the Berlin Declaration of 25 March 2007: 'we have united for the better'. We have cause to be pleased and thankful.
Now we must turn to a rather worrying fact: I wish to express our profound concern regarding the tragic situation facing the US-Iranian journalist Roxana Saberi, who has been sentenced to eight years in prison for allegedly spying on behalf of the US, and is currently being held in the Evin prison in Tehran. On behalf of the European Parliament, I would like to join the President of the European Council, and the President of the US, in demanding Roxana Saberi's immediate and unconditional release.
(Applause)
The case of Roxana Saberi reflects the dramatic overall situation in Iran in terms of human rights, which, since 2005 - especially in relation to civil and political rights - has continued to deteriorate, in spite of the fact that, within the framework of existing international instruments, Iran has made a commitment to promoting and protecting human rights. The sentencing of Mrs Saberi comes at a critical moment: two months before the presidential elections in Iran, and only a short time after efforts were initiated by the US and the EU to improve relations with Iran.
I am deeply concerned that, in the light of the political developments underway, Mrs Saberi could be used as a bargaining chip, and I would like to condemn in the strongest possible terms a move that is so clearly politically motivated. I would like to assure Mrs Saberi's family of our solidarity and the strong commitment of the European Parliament to ensuring unconditional respect for human rights and democracy in Iran and throughout the world.
(Applause)
I would like to add that we have been informed that a young woman in Iran, who was accused of having committed a crime when she was a minor, has now been executed. This is contrary to all the rules of international law and we raise our voices against this crime.
(Applause)
Finally, I would like to inform you that after the tragic events which took place in Appeldoorn, in the Netherlands, last week, I have conveyed, on behalf of all of us, our deepest condolences to the Dutch Queen, the families of the victims and the Dutch people, and that, across Europe, we stand shoulder to shoulder with our Dutch friends.
These were some items of news. We will now return to our usual business.